9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 1 of 20




                                                9:20-cv-376-RMG
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 2 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 3 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 4 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 5 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 6 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 7 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 8 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 9 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 10 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 11 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 12 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 13 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 14 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 15 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 16 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 17 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 18 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 19 of 20
9:20-cv-00376-RMG   Date Filed 01/30/20   Entry Number 1   Page 20 of 20
